        Case 2:20-cv-03376-JDW Document 19 Filed 12/07/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KESSLER DENTAL ASSOCIATES, P.C.,
             Plaintiff,                      Case No. 2:20-cv-03376-JDW

v.


THE DENTISTS INSURANCE COMPANY,
             Defendant.



                                      ORDER

      AND NOW, this 7th day of December, 2020, for the reasons stated in the

accompanying Memorandum, it is ORDERED that Defendant’s Motion to Dismiss

Pursuant to Federal Rule of Civil Procedure 12(b)(6) (ECF No. 13) is GRANTED.

Plaintiff’s claims are DISMISSED WITH PREJUDICE.

      The Clerk of Court shall mark this case closed for statistical purposes.

                                      BY THE COURT:

                                      /s/ Joshua D. Wolson
                                      HON. JOSHUA D. WOLSON
                                      United States District Judge




                                         1
